 Case 2:20-cv-00442-JAW Document 8 Filed 01/13/21 Page 1 of 1          PageID #: 29




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


CHRISNEL MERARD                        )
                                       )
                                       )
      v.                               )      2:20-cv-00442-JAW
                                       )
PYRAMID PORTLAND                       )
MANAGEMENT LLC                         )



                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


      No objections having been filed to the Magistrate Judge's Recommended

Decision (ECF No. 7) filed December 29, 2020, the Court affirms the Recommended

Decision.

      Accordingly, the Court ORDERS that that the case may proceed and enlarges

the deadline for service of the Complaint to 90 days from the date of this Order.

      SO ORDERED.


                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 13th day of January, 2021
